Citation Nr: 0411549	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  98-13 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for pseudoseizures.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel



INTRODUCTION

The veteran had active service from September 1990 to 
September 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for schizophrenia, pressure headaches, and 
pseudoseizures.

In July 2002, the veteran testified before the undersigned at 
the RO.  A transcript of that hearing is of record.

The Board notes that the veteran filed a claim for 
compensation under 38 U.S.C.A. §§ 1151, for impotence, 
inability to shed tears, and nervous condition, and was 
issued a rating decision in May 2000 on these issues.  In a 
cover letter sent in May 2001, the veteran was informed of 
his appeal rights.  Thereafter, these issues were not 
addressed in any written communication received from the 
veteran or his representative.  Therefore, the Board has 
concluded that the veteran is not pursuing appellate review 
with respect to these issues.

REMAND

The service medical records reveal that the veteran was seen 
in service beginning in June 1992 with complaints of possible 
tonic clonic activity of the upper extremities.  
Electroencephalogram (EEG) and computed tomography (CT) scan 
of the head were within normal limits.  Assessment was a 
possible pseudoseizure disorder.

In January 1993 the veteran was hospitalized at Portsmouth VA 
Hospital for seizure activity observed as neck, arms and legs 
twitching after a short period of lightheadedness, and gross 
extremity movement and head-shaking.  He was also treated for 
pseudoseizures several times prior to discharge from service 
in September 1994.  

The service medical records also reflect onset of migraine 
headaches in service beginning in June 1992, with follow-up 
evaluation and diagnosis of migraine headaches in February 
1993, treated since then with Midrin and Inderal.

Post-service records show a June 1996 VA hospitalization for 
complaints of severe headaches and a diagnosis of 
schizophrenia, paranoid type.  EEG and MRI of the brain were 
noted as normal.  On September 1996 VA compensation and 
pension examination, the veteran reported pseudoseizures and 
headaches once every week, lasting from one to two days, not 
associated with any light or sound sensitivity, nausea or 
vomiting.  Neurological examination was noted as normal.  
Diagnosis was tension headaches from the veteran's 
description, and pseudoseizures.  There is no indication that 
the examiner reviewed the claims file.

June 1997 Dorn VA hospitalization records noted 
pseudoseizures, with tonic-clonic activity without loss of 
consciousness.  The veteran was observed in the hospital 
hallway flailing arms and legs with eyes closed.  He 
responded after about 30 seconds of this behavior.  June 1997 
EEG was noted as abnormal on the basis of left temporal 
paroxysmal dysrhythmia.  Diagnostic impression was possible 
atypical seizure disorder. A later June 1997 hospital note 
showed a diagnosis of putative complex partial seizures.  A 
July 1997 VA progress note showed an impression of putative 
seizure disorder versus schizophrenic disorder, and treatment 
with increased doses of Tegretol.

In his August 1998 substantive appeal the veteran indicated 
that he had an abnormal EEG in June 1997 which supports his 
claims for pseudoseizures and headaches.  

In sum, the record shows the veteran had in-service and post 
service diagnoses of pseudoseizures, and varying post-service 
diagnoses of possible atypical seizure disorder and putative 
complex partial seizures.  There is in-service diagnosis and 
pharmacotherapy for migraine headaches, and post-service 
complaints and reports by the veteran of continuing treatment 
with Midrin for severe headaches.  However, a September 1996 
VA examination conducted without claims file review, noted a 
diagnosis of tension headaches.  Normal EEG and MRI are noted 
in-service, and normal and abnormal EEG reports noted post-
service in 1997.
In July 2002 testimony before the undersigned, the veteran 
indicated treatment for his disorders at Lexington County 
Mental Health facility from 2001 to the present.  The 
evidence shows that the veteran submitted an authorization 
for release of information in July 2002.  However, there is 
no indication in the claims file that attempts were made to 
obtain these records.

In light of these circumstances, the Board has concluded that 
further development of the record is in order.  It is also 
possible that additional VA treatment records exist.  As the 
case must be remanded for the foregoing reasons, the RO 
should obtain any additional VA treatment records dated since 
May 1999.  These records are considered part of the record on 
appeal since they are within VA's constructive possession. 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board notes that the record does not reflect 
that the RO has complied with its duty under 38 C.F.R. 
§ 3.159(b) to request that the veteran submit any pertinent 
evidence in his possession relating to all of the claims, and 
the RO should therefore adjudicate the veteran's claims on a 
de novo basis after all appropriate notification and 
development of the record has been completed.

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions:

1.  The RO should request the veteran to 
provide a copy of any pertinent evidence 
in his possession.  In addition, he 
should be requested to provide 
identifying information and any necessary 
authorization for all VA and private 
health care providers who may possess 
records from about May 1999 to the 
present, not already associated with the 
claims folder, pertaining to post-service 
treatment for the claimed disorders.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant, specifically, 
outstanding records of treatment at 
Lexington County Mental Health from 2001 
to the present.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide the outstanding evidence.

3.  When all indicated record development 
has been completed, the claims file 
should be forwarded to examiner(s) with 
appropriate expertise for clarification 
of the current nature of the headache and 
seizure disorders.  The claims folder 
must be made available to and reviewed by 
the examiner(s), who should note such 
review in the report.  The examiner(s) 
should reconcile the varying diagnoses in 
the record, and render a definitive 
diagnosis for the veteran's headache and 
seizure disabilities.  The veteran may be 
reexamined if necessary.

4.  The examiner(s) should also render an 
opinion in each instance, as to whether 
it is at least as likely as not (that is, 
a probability of 50 percent or better), 
that the current diagnosis is 
etiologically related to the incidents of 
treatment in military service.  All 
opinions should be supported by adequate 
rationale and the examiner(s) should 
comment on the abnormal June 1997 EEG 
report in relation to the opinions.

5.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should readjudicate the 
claim based upon review of all pertinent 
evidence and consideration of all 
applicable criteria.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the case should be 
returned to the Board, following 
completion of the usual appellate 
procedures.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



